Citation Nr: 0013650	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-04 404	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer 
secondary Agent Orange exposure.



WITNESSES AT HEARING ON APPEAL

The veteran and [redacted]



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
November 1970.  His service included a tour of duty in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1997 rating determination by the White River 
Junction, Vermont Regional Office (RO).  This case was 
previously before the Board in September 1999 and remanded 
for additional development and adjudication.

In its September 1999 Remand, the Board noted that at a May 
1999 video conference hearing, the veteran raised the issue 
of entitlement to nonservice-connected pension benefits and 
referred that issue to the RO.  However, that issue has not 
been developed, has not been addressed in a rating decision, 
is not in proper appellate status, and is again referred to 
the RO for appropriate action.

As noted above, the veteran testified at a May 1999 video 
conference hearing before the undersigned Acting Member of 
the Board.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.

3.  Medical records do not provide evidence or opinion that 
the veteran's claimed nasopharyngeal cancer, first 
demonstrated many years after discharge from service, is 
etiologically related to the veteran's service in Vietnam or 
claimed exposure to Agent Orange during service.


CONCLUSION OF LAW

The claim of service connection for nasopharyngeal cancer as 
secondary to herbicide exposure is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records are 
negative for complaints, treatment or diagnoses pertaining to 
symptoms suggestive of nasopharyngeal cancer.  A review of 
his DD Form 214 discloses that he served on active duty in 
the Republic of Vietnam during the Vietnam era.

Of record is a December 1996 report from D.R. Charnock, M.D., 
indicating that the veteran had been a patient since November 
1995 with a diagnosis of Stage IV nasopharyngeal cancer.  

In his VA Form 9 dated in March 1998 the veteran asserted 
that he felt service connection was warranted because his 
type of cancer is very rare and that he was exposed to Agent 
Orange in about 8 to 10 areas that were sprayed.  He stated 
that he also knew of another veteran with same type of cancer 
who handled Agent Orange in Vietnam.

The veteran presented testimony at a videoconference hearing 
in May 1999.  He testified that he developed nasopharyngeal 
cancer as a result of Agent Orange exposure.  He further 
testified that Dr. Charnock told him that his cancer was 
possibly due to Agent Orange.  

The Board remanded the case in September 1999 with directions 
for the RO to notify the veteran of the necessity of 
obtaining statements from any doctors, especially Dr. 
Charnock, who may provide competent evidence of a nexus 
between service, particularly Agent Orange exposure and the 
veteran's nasopharyngeal cancer.  

In October 1999, the veteran stated that he was in contact 
with his former Lieutenant Colonel, who could verify that he 
was in areas that were sprayed but otherwise he could not 
prove or disprove when he was in "Cam Rahn, Saigon, Phan 
Rang or Nha Trang." 

A second development letter was sent in November 1999.  The 
veteran did not respond to the RO's request for additional 
information.  Based on these actions, the Board finds that 
the RO has adequately accomplished the directives of the 
Board's September 1999 remand.

Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent within the presumptive period following service; the 
presumptive period for acute peripheral neuropathy, as an 
organic disease of the nervous system, is one year from the 
veteran's date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Where, however, the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board notes that nasopharyngeal cancer is not a disease 
listed at 38 C.F.R. § 3.309(e).  Thus, it is not presumed by 
VA to be etiologically related to exposure to herbicide 
agents used in Vietnam, and the regulatory presumption 
created by 38 C.F.R. § 3.309(e) does not apply in the 
veteran's case.

Furthermore, there is no competent evidence of record that 
the veteran's nasopharyngeal cancer was due to Agent Orange.  
He did not respond to the recent RO request for additional 
records to support his assertions that he is currently 
suffering disability related to his Agent Orange exposure in 
service.  His contentions, in this regard, are entirely 
unsupported by competent medical evidence.  Thus, the Board 
concludes that the veteran has not submitted any medical 
evidence in support of his contentions that herbicide 
exposure during service actually played a causative or 
contributory role in his nasopharyngeal cancer. 

Similarly, service medical records are entirely negative for 
any complaints, findings or treatment of symptoms suggestive 
of a nasopharyngeal cancer.  The first evidence of cancer was 
many years after service discharge.  Also there is no 
competent evidence of a nexus between the veteran's cancer 
and active military service. 

As there is no competent evidence that the nasopharyngeal 
cancer was incurred in service, or is related to any event of 
service, the Board finds that the veteran has not met the 
initial burden of presenting evidence of a well-grounded 
claim of service connection.  

As noted hereinabove, where a determinative issue involves a 
question of medical diagnosis or causation, competent 
evidence is required to render the claim plausible.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, the 
veteran is not competent to make such a determination.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).

In this regard, the Board notes that the veteran's own 
statement as to what his physician told him is not competent 
evidence to establish a well-grounded claim.  "[T]he 
connection between what the physician said and the 
layperson's account of what was purportedly said . . . is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Therefore, the veteran's statement as to what his 
physician told him is not sufficient to establish a well-
grounded claim.  Id.  

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) and is therefore not 
presumed to have been exposed to a herbicide agent during 
such service.  38 C.F.R. § 3.307(a)(6)(iii).  See also 
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam and the establishment of one of the 
listed diseases pursuant to 38 C.F.R. § 3.309(e) is required 
in order to establish entitlement to the in-service 
presumption of exposure to herbicide agent).

Nonetheless, the veteran has not submitted competent evidence 
to establish a nexus between his current disability and 
either in-service exposure to herbicides or other injury or 
disease which was incurred in or aggravated by service.  
Therefore, the Board finds the claim of service connection 
for nasopharyngeal cancer to be not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  


ORDER

As the claim of service connection for a nasopharyngeal 
cancer secondary to herbicide exposure is not well grounded, 
the appeal is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

